 

Exhibit 10.2

 

AMENDMENT TO CONVERTIBLE PROMISSORY NOTE

 

This Amendment to Convertible Promissory Note (this “Amendment”) is made and
entered into as of October 16, 2017, by and between Apollo Medical Holdings,
Inc., a Delaware corporation (“AMH”), and Alliance Apex LLC, a California
limited liability company (“Alliance Apex”).

 

WHEREAS, Alliance Apex extended a loan to AMH in the original principal amount
of Four Million Nine Hundred Ninety Thousand Dollars ($4,990,000), as evidenced
by a certain Convertible Promissory Note dated March 30, 2017, between AMH and
Alliance Apex (the “Note”). Unless otherwise defined herein, capitalized terms
used herein have the meanings ascribed to them in ‎the Note.

 

WHEREAS, the Parties desire to amend the Note by extending the Maturity Date
thereof as set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.          Extension of Maturity Date. The reference to “December 31, 2017” in
the definition of “Maturity Date” in the opening paragraph of the Note is hereby
deleted and replaced with “March 31, 2018”.

 

2.          Effect of Amendment. Except as expressly set forth in this
Amendment, the Note remains in full force and effect.

 

3.          Execution of Amendment; Counterparts; Electronic Signature. This
Amendment may be executed in multiple counterparts, each of which shall be
deemed an original and all of which shall constitute one and the same
instrument. The exchange of copies of this Amendment and signature pages by
facsimile transmission, by electronic mail in portable document format form or
by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, or by combination of such means, shall
constitute effective execution and delivery of this Amendment as to the parties
hereto and may be used in lieu of the original Amendment for all purposes.

 

4.          Modification. This Amendment may not be amended except by a written
amendment signed by all of the parties hereto.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed on its behalf as of the day and year first above written.

 

“AMH”:   “Alliance Apex”:       APOLLO MEDICAL HOLDINGS, INC.   ALLIANCE APEX,
LLC       By: /s/ Warren Hosseinion   By: /s/ Linda Dong   Warren Hosseinion,
M.D.     Linda Dong   Chief Executive Officer     Manager

 



 

 